DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anvaripour et al. (‘Anvaripour’ hereinafter) (Publication Number 20200311116) in view of Hannuksela et al. (‘Hannuksela’ hereinafter) (Publication Number 20130226850) and further in view of Paschel et al. (‘Paschel’ hereinafter) (Publication Number 20160353278).

As per claim 1, Anvaripour teaches
A method of providing media to a user based on analysis of an image, the method comprising: (see abstract and background)
performing a set of operations at a server system with one or more processors and memory storing instructions for the one or more processors, the set of operations including: (paragraph [0045]; figures 1,11)
analysing the image to obtain image information about content of the image; (tags associated within an image, paragraph [0084])
Anvaripour teaches an image input used for curation or selection of media items comprising audio as claimed) 
[…]
Anvaripour does not explicitly indicate “the audio of said media items of the first plurality of media items being associated with in the content of the image according to the image information;”.
However, Hannuksela discloses “the audio of said media items of the first plurality of media items being associated with in the content of the image according to the image information;” (context recognizer produces tags of media based on audio-based context, paragraph [0125]; note that Anvaripour also teaches media overlay with indicia in paragraphs [0040]&[0090] as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anvaripour and Hannuksela because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to sense a context user environment to help in identifying pictures for search classification and/or for training machine learning models (see Hannuksela, paragraphs [0004]-[0006]). This gives the user the advantage of being able to more quickly and efficiently search for desired images.
Neither Anvaripour nor Hannuksela explicitly indicate “after selecting the first plurality of media items associated with the content of the image, filtering the first plurality of media items based on metadata stored in a user history associated with the user to obtain a plurality of seed media items from the first plurality of media items; and providing, to a client device associated with the user, at least one media item from the media database to the user based on a similarity between the at least one media item and a seed media item of the plurality of seed media items”.
However, Paschel discloses “after selecting the first plurality of media items associated with the content of the image, filtering the first plurality of media items based on metadata stored in a user history associated with the user to obtain a plurality of seed media items from the first plurality of media items; and providing, to a client device associated with the user, at least one media item from the media database to the user based on a similarity between the at least one media item and a seed media item of the plurality of seed media items” (seed songs identified based on songs played by the user, paragraph [0088], determine power songs based on seed song and identify similar songs to seed song and classify similar songs as power songs, paragraph [0083]; deliver power song to user, paragraph [0092]; note that Anvaripour teaches selecting the first plurality of media items associated with the content of the image as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anvaripour, Hannuksela and Paschel because using the steps claimed would have given those skilled in the art the tools to improve the invention by adding features or value to the playing of media to allow for better customization from large amount of media from numerous media avenues (see Paschel, paragraphs [0026]-[0027],[0031]-[0032]). This gives the user the advantage of not having to spend time manually choosing media from large a large volume of media choices.

As per claim 2,
Neither Anvaripour nor Hannuksela explicitly indicate “for the obtained seed media item: extracting a second plurality of media items from the media database which are similar to the seed media item; and filtering the second plurality of media items based on the metadata of the user to obtain a plurality of candidate media items; wherein the providing of the at least one media item to the user comprises providing the at least one media item based on the plurality of candidate media items”.
However, Paschel discloses “for the obtained seed media item: extracting a second plurality of media items from the media database which are similar to the seed media item; and filtering the second plurality of media items based on the metadata of the user to obtain a plurality of candidate media items; wherein the providing of the at least one media item to the user comprises providing the at least one media item based on the plurality of candidate media items” (seed songs identified based on songs played by the user, paragraph [0088], determine power songs based on seed song and identify similar songs to seed song and classify similar songs as power songs, paragraph [0083]; deliver power song to user, paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anvaripour, Hannuksela and Paschel because using the steps claimed would have given those skilled in the art the tools to improve the invention by adding features or value to the playing of media to allow for better customization from large amount of media from numerous media avenues (see Paschel, paragraphs [0026]-[0027],[0031]-[0032]). This gives the user the advantage of not having to spend time manually choosing media from large a large volume of media choices.

As per claim 3, 
Neither Anvaripour nor Hannuksela explicitly indicate “the second plurality of media items are identified as similar based on a determination that each of the second plurality of media items appears in a same playlist as the seed media item or is more often than random played close in time to the seed media item”.
However, Paschel discloses “the second plurality of media items are identified as similar based on a determination that each of the second plurality of media items appears in a same playlist as the seed media item or is more often than random played close in time to the seed media item” (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anvaripour, Hannuksela and Paschel because using the steps claimed would have given those skilled in the art the tools to improve the invention by adding features or value to the playing of media to allow for better customization from large amount of media from numerous media avenues (see Paschel, paragraphs [0026]-[0027],[0031]-[0032]). This gives the user the advantage of not having to spend time manually choosing media from large a large volume of media choices.

As per claim 8,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claims 9-11,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-3 and are similarly rejected.

As per claims 16-17,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 2-3 and are similarly rejected.


Claims 4-5, 7, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anvaripour et al. (‘Anvaripour’ hereinafter) (Publication Number 20200311116) in view of Hannuksela et al. (‘Hannuksela’ hereinafter) (Publication Number 20130226850) and further in view of Paschel et al. (‘Paschel’ hereinafter) (Publication Number 20160353278) and further in view of Maarek et al. (‘Maarek’ hereinafter) (Publication Number 20180219814).

As per claim 4, Anvaripour teaches
ranking the plurality of candidate media items based on the obtained image information from most relevant to least relevant; wherein the providing of the at least one media item to the user comprises […] (paragraph [0056])
Neither Anvaripour, Hannuksela nor Paschel explicitly indicate “providing a predetermined number of the highest ranked media items to the user”.
However, Maarek discloses “providing a predetermined number of the highest ranked media items to the user” (paragraph [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anvaripour, Hannuksela, Paschel and Maarek because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing only the top results so that the user is not inundated with volumes of search results and can more easily identify the most important results. This gives the user the advantage of more easily and quickly finding desired information.

As per claim 5, Anvaripour teaches
the ranking of the plurality of candidate media items […]. (paragraph [0056])
Anvaripour does not explicitly indicate “is based on a mood of each of the candidate media items in relation to a mood of the image determined from the obtained image information”.
However, Hannuksela discloses “is based on a mood of each of the candidate media items in relation to a mood of the image determined from the obtained image information” (paragraph [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anvaripour and Hannuksela because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to sense a context user environment to help in identifying pictures for search classification and/or for training machine learning models (see Hannuksela, paragraphs [0004]-[0006]). This gives the user the advantage of being able to more quickly and efficiently search for desired images.

As per claim 7, Anvaripour teaches
the selecting of the first plurality of media items is based on a first part of the obtained image information and the ranking of the candidate media items is based on a second, different, part of the obtained image information. (rank media content based on corresponding tags, paragraph [0056], where is noted that the tag(s) for ranking could be different than the tags used for curation as described in paragraph [0084], cited previously)

As per claims 12-13 and 15,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 4-5 and 7, respectively, and are similarly rejected.

As per claims 18-19,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 4-5 and are similarly rejected.


Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anvaripour et al. (‘Anvaripour’ hereinafter) (Publication Number 20200311116) in view of Hannuksela et al. (‘Hannuksela’ hereinafter) (Publication Number 20130226850) and further in view of Paschel et al. (‘Paschel’ hereinafter) (Publication Number 20160353278) and further in view of Maarek et al. (‘Maarek’ hereinafter) (Publication Number 20180219814) and further in view of Lutnick et al. (‘Lutnick’ hereinafter) (Publication Number 20090061974).

As per claim 6,
Neither Anvaripour, Hannuksela, Paschel nor Maarek explicitly indicate “when the analysing of the image indicates that a facial expression is depicted in the image, the ranking of the candidate media items is based on the mood of each of the candidate media items in relation to a mood of the facial expression determined from the obtained image information”.
However, Lutnick discloses “when the analysing of the image indicates that a facial expression is depicted in the image, the ranking of the candidate media items is based on the mood of each of the candidate media items in relation to a mood of the facial expression determined from the obtained image information” (display of faces is sorted by mood or other facial features where faces may be photographs, paragraph [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anvaripour, Hannuksela, Paschel, Maarek and Lutnick because using the steps claimed would have given those skilled in the art the tools to improve the invention by proving more aesthetically pleasing facial expressions before more dour expressions. This gives the user the advantage of being able to more quickly identify images based on mood.

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 6 and is similarly rejected.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 6 and is similarly rejected.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added Paschel reference, in combination with previously cited references, teaches the amended claims as shown in the rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198